United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3906
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Minnesota.
Jesus Jimenez-Serrato,                 *
                                       *
            Appellant.                 *
                                       *
                                  ___________

                             Submitted: May 15, 2003

                                 Filed: July 17, 2003
                                  ___________

Before MORRIS SHEPPARD ARNOLD and HANSEN, Circuit Judges, and
      READE,1 District Judge.
                              ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

      Jesus Jimenez-Serrato appeals his conviction in the district court2 for
conspiracy to distribute methamphetamine, see 21 U.S.C. §§ 841(a)(1), 846, and


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa, sitting by designation.
      2
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
aiding and abetting possession with intent to distribute methamphetamine, see
21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846; 18 U.S.C. § 2. We affirm.

       Mr. Jimenez-Serrato argues that the evidence produced at his trial was
insufficient to sustain his convictions. We view the evidence in the light most
favorable to the verdict, giving the government the benefit of all reasonable
inferences. United States v. Peterson, 223 F.3d 756, 759 (8th Cir. 2000), cert. denied
531 U.S. 1175 (2001). "We will reverse the conviction only if we can conclude from
the evidence that a reasonable fact finder must have entertained a reasonable doubt
about the government's proof concerning one of the essential elements of the crime."
United States v. McCarthy, 97 F.3d 1562, 1568 (8th Cir. 1996), cert. denied, 519 U.S.
1139 (1997).

       We turn to the evidence before the jury in this case. Mr. Jimenez-Serrato and
his common-law wife, Irma Esquivel-Gonzalez, lived in a mobile home. When the
water pipes at their home froze, Ms. Esquivel-Gonzalez contacted a plumber. The
plumber, in the course of working on the frozen water pipes, opened a panel on the
exterior of the home to access the water heater. The plumber then discovered two
one-pound bundles of methamphetamine hidden in the insulation surrounding the
water heater. The plumber took one of the bundles of methamphetamine to the police
station and officers returned with a search warrant. In addition to the second pound
of methamphetamine stashed in the insulation surrounding the water heater, the
officers discovered paraphernalia associated with drug use throughout the home. In
Mr. Jimenez-Serrato's room they found a small cardboard box containing $3400 in
cash and a safe deposit box key; an identical key was found in the dresser. Inside the
safe deposit box, which Mr. Jimenez-Serrato and Ms. Esquivel-Gonzalez had rented
several months earlier, the officers discovered $35,600 in cash.

       Mr. Jimenez-Serrato contends that the evidence produced at trial was
insufficient to support a conclusion, beyond a reasonable doubt, that he participated

                                         -2-
in a criminal conspiracy. We do not agree. In order to convict a defendant of
conspiracy, the government must demonstrate that the defendant "entered an
agreement with at least one other person with the objective to violate the law."
United States v. Hernandez, 986 F.2d 234, 236 (8th Cir. 1993). "The agreement need
not be shown to have been explicit. It can instead be inferred from the facts and
circumstances of the case." Iannelli v. United States, 420 U.S. 770, 777 n.10 (1975).

      We believe that the evidence was more than sufficient to sustain Mr. Jimenez-
Serrato's conspiracy conviction. At trial, Ms. Esquivel-Gonzales testified that after
her arrest, Mr. Jimenez-Serrato's brother Luis admitted to her that he (Luis) had
hidden the methamphetamine in the water heater compartment. Ms. Esquivel-
Gonzalez also testified that in the past, Luis and Mr. Jimenez-Serrato had an
agreement to have drug packages delivered to the mobile home. (Ms. Esquivel-
Gonzales was in fact convicted of a controlled substance crime in 1997 after signing
for one of Luis's packages, containing eleven pounds of marijuana, at the home.)
Ms. Esquivel-Gonzalez further testified that Mr. Jimenez-Serrato admitted to her that
he was hiding Luis's drug money in the safe deposit box. She also testified that after
the arrest, she heard Luis instruct Mr. Jimenez-Serrato to say that it was his
(Mr. Jimenez-Serrato's) money and that he was hiding it in the safe deposit box to
avoid paying child support to another woman.

       Mr. Jimenez-Serrato posits alternate contexts for and inferences to be drawn
from these facts. We reject his arguments, however, because the jury's verdict must
be upheld if any rational interpretation of the evidence, regardless of countervailing
evidence, would allow a reasonable-minded jury to conclude guilt beyond a
reasonable doubt. See United States v. Sadler, 234 F.3d 368, 372 (8th Cir. 2000);
United States v. Hood, 51 F.3d 128, 129 (8th Cir. 1995). Even where the evidence
"rationally supports two conflicting hypotheses, the reviewing court will not disturb
the conviction." United States v. Burks, 934 F.2d 148, 151 (8th Cir. 1991). The jury
was entitled to credit Ms. Esquivel-Gonzalez's testimony, and we believe that the

                                         -3-
evidence in this case amply supports the jury's determination that Mr. Jimenez-Serrato
knowingly contributed his efforts to the objectives of a conspiracy.

       Mr. Jimenez-Serrato also contends that the evidence produced at trial was
insufficient to support a conclusion, beyond a reasonable doubt, that he aided and
abetted the possession with intent to distribute methamphetamine. We again disagree.
In addition to the evidence rehearsed above (such as Mr. Jimenez-Serrato's
acknowledgment that he was hiding Luis's drug money, together with the large
quantity of methamphetamine stashed in the water heater compartment of
Mr. Jimenez-Serrato's home), we note that officers found drug paraphernalia and a
piece of purple saran wrap in the trash outside the entrance to the mobile home's lot;
the two bundles of methamphetamine found in the water heater compartment were
wrapped in purple saran wrap. Giving the government the benefit of all reasonable
inferences from the credible evidence, as we must, we cannot conclude that a
reasonable jury would have had to entertain a reasonable doubt about Mr. Jimenez-
Serrato's guilt. We therefore reject his challenge to his conviction for aiding and
abetting the possession with intent to distribute methamphetamine.

      For the reasons indicated, we affirm Mr. Jimenez-Serrato's convictions.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-